EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with attorney Rodney Carroll on 2/24/2021.

	The application has been amended as follows: 
Claim 28:
On line 1, please REPLACE “claim 1” with “claim 2”. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The supplemental claims filed 2/24/2021 and remarks filed on 10/20/2020 are persuasive in reiterating that the composition of and method for the preparation of respirable crystalline monohydrate zafirlukast particles as claimed is not found in the prior art, and is therefore novel and unobvious.
The closest prior art of record Tawa et al. (US 20050113410 A1) in view of Davar et al. (US 6224907 B1) hereinafter Davar, Bulsara et al. (US 20050244340 Al) hereinafter Bulsara, and Liversidge et al. (W02006099591 Al) hereinafter Liversidge 
In a further search, examiner identified Robinson et al. (US 20090317476 A1) drawn to aqueous aerosol of zafirlukast using a metered dose inhaler [0477-0478] and Trofast (WO 0132163 A1) drawn to dry powder formulations for oral inhalation comprising zafirlukast (page 9). However these references did not cure the deficient teaching of respirable crystalline monohydrate zafirlukast particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-24 and 27-28 are directed to an allowable method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615                                                                                                                                                                                             

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615